Citation Nr: 0723603	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  06-11 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1986 to December 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
September 2005, a statement of the case was issued in March 
2006, and a substantive appeal was received in March 2006.

The veteran testified at a Board hearing in November 2006.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD due to an alleged series of in-service sexual assault 
incidents.  The record shows that the veteran has been 
diagnosed with PTSD due to sexual trauma by several VA 
professionals, including psychiatrists.  Her January 2006 VA 
psychiatric examination report associated with the 
development of this claim also expressly associates the PTSD 
diagnosis with sexual assault during military service.  The 
RO has denied the veteran's claim for service connection due 
to a lack of verification of the occurrence of the claimed 
stressor events.

There is an enhanced duty to assist the veteran with the 
development of his claim for service connection for an 
acquired psychiatric disability as a result of a personal 
assault.  Specifically, the RO must consider all of the 
special provisions of VA Adjudication Procedure Manual M21- 
1MR (M21-1MR), Part IV, regarding personal assault.  M21-1MR 
notes that personal assault is an event of human design that 
threatens or inflicts harm.  Examples include rape, physical 
assault, domestic battering, robbery, mugging, stalking, and 
harassment.  M21-1MR, Part IV, Subpart ii, 1.D.17.a.  M21-1MR 
identifies alternative sources for developing evidence of 
personal assault, including private medical records, civilian 
police reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 
1.D.17.g.

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) 
(2006); see Patton v. West, 12 Vet.App. 272 (1999) (holding 
that certain special M21 manual evidentiary procedures apply 
in post-traumatic stress disorder personal assault cases).  
VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  See 67 Fed. Reg. 10330- 10332 (March 7, 2002).  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2006).

In the case at hand, the veteran was furnished a notice 
letter in July 2005; this came after the veteran has advanced 
a claim of entitlement to service connection for PTSD but 
before she explained that her claim specifically involved 
personal assault stressors.  The July 2005 letter provides 
notice regarding PTSD claims involving combat incidents; it 
does not provide any of the necessary special notice for PTSD 
claims involving personal assault.  The veteran has never 
subsequently been furnished with the proper requisite notice 
for PTSD claims involving personal assault; the veteran has 
not been properly notified of how certain alternative sources 
of evidence and evidence regarding significant behavioral 
changes may corroborate the occurrence of the in-service 
personal assault stressor in support of her claim.

The March 2006 statement of the case did contain the text of 
38 C.F.R. § 3.304(f)(3) (2006) amidst the list of pertinent 
laws and regulations sent to the veteran.  However, the Board 
finds that such communications provide insufficient notice in 
the veteran's personal assault claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed.Cir. 2006) (holding that the 
duty to notify cannot be satisfied by reference to various 
post-decisional communications from which the claimant might 
have been able to infer what evidence was lacking).  In 
addition, the Board notes that some discussion regarding 
alternative sources of evidence was raised during the 
veteran's Board hearing, but this cannot substitute for 
complete and proper written notice; the complete and proper 
formal notification of such important information must be 
accomplished before a final appellate decision can be fairly 
issued in a case involving PTSD due to personal assault.  
Therefore, a remand is warranted to provide the veteran and 
her representative with a letter that advises them as 
required by 38 C.F.R. § 3.304(f)(3), and to allow them the 
opportunity to furnish this type of evidence or to advise VA 
of potential sources of such evidence.

Additionally, although the veteran has been afforded a VA 
psychiatric examination for the purpose of establishing a 
current diagnosis of PTSD, the Board believes that a 
competent psychiatric opinion must be sought as to whether 
the record contains evidence of action or behavior to 
corroborate the veteran's account of the sexual assault 
incident.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  As this matter involves a claim of 
entitlement to service-connection, and as the claim is being 
remanded for further development, the Board finds it 
reasonable to give additional notice to expressly comply with 
the Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The RO should furnish the veteran 
appropriate notice as required by 38 
C.F.R. § 3.304(f)(3) in cases alleging 
PTSD due to personal assault.  Once the 
veteran has been given the appropriate 
opportunity to respond to this notice, the 
RO should provide the appropriate 
assistance in obtaining evidence 
corroborating significant behavioral 
changes from any sources which the veteran 
may identify.

3.  After completion of the above, the 
veteran should be scheduled for a new VA 
PTSD examination.  It is imperative that 
the claims file be made available to the 
examiner and reviewed in connection with 
the examination.  The examiner should 
review the record, to include service 
personnel records, and offer an opinion as 
to:

	a)   Is there evidence in the claims-
file of action or behavioral changes which 
indicate that it is at least as likely as 
not (a 50-percent or greater probability) 
that the claimed 1986 in-service assaults 
occurred?  The examiner should offer an 
opinion in accordance with the guidance 
set forth in 38 C.F.R. § 3.304(f)(3).  As 
to the opinions offered by the examiner, 
the examiner should clearly indicate 
whether or not the opinions are based on 
history furnished by the veteran or, 
rather, on objective contemporaneous 
evidence in the claims file.

    b)  If the examiner concludes that the 
claimed assaults did take place, then the 
examiner should offer an opinion as to 
whether the veteran currently suffers from 
PTSD which is causally related to such an 
incident.

4.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection is warranted in this case.  If 
the claim remains denied, the veteran and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



